ON MOTIONS FOR REHEARING
GLICKSTEIN, Judge.
We deny all motions for rehearing but correct the opinion by eliminating the last sentence of the second paragraph of the opinion and substituting therefor the following:
After the opinion was issued in that case, on February 2, 1983, appellee, for the first time, sought to consolidate said case with the appeal in the present case, in which no briefs had yet been filed and would not be filed for three months thereafter. We denied the motion.
We note again that appellee never called to the attention of the court in Case No. 81-941, at any time prior to its post-opinion motions, that the present case was also the subject of an appeal. It did just the opposite, filing a notice in this, unperfected case, informing the court of the existence of the earlier case. As attorneys practicing before this court know, our internal procedures contemplate that a party seeking action by the court will either (1) file an appropriate motion which requires an order or (2) at least file a notice in the court file in which the party wishes the court to consider action to be taken, although this is surely not the preferable method in contrast to a motion which expressly requests specific action. We can only wonder why appellee did not consider consolidation to *481be appropriate until after the opinion in the first case had been issued, only then to file a one sentence motion to consolidate, giving the court no reason to do so.
ANSTEAD and WALDEN, JJ., concur.